t c memo united_states tax_court mark e and patti l blackwell petitioners v commissioner of internal revenue respondent docket no filed date thomas m regan and benjamin a wagner for petitioners william r peck for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes for and in the respective amounts of dollar_figure and dollar_figure the issue for decision is whether petitioners’ horse breeding activity constituted an activity carried on for profit under sec_183 the trial was held on date in st paul minnesota findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in minnesota petitioner mark blackwell mark has an m b a degree and years of significant experience in business management in the early 1970s mark was a motocross racer and instructor he participated in national and international motocross racing events and in he was national motocross champion mark established the first motocross drivers’ school for suzuki from the late 1970s through the present time mark has had a successful business career as manager and senior officer for a number of motorcycle snowmobile atv and personal watercraft manufacturing companies--for suzuki as instructor and manager of a winning professional motocross racing team including six national championships and as head of suzuki’s motorcycle and atv division for husqvarna motorcycle co for arctic cat and 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for polaris industries manufacturer and seller of among other things victory motorcycles at these various jobs mark typically worked over hours a week in the mid-to-late 1980s while working full time mark completed his college degree and earned an m b a from pepperdine university over the years mark has participated in a number of executive management programs such as a business strategy course at the wharton school at the university of pennsylvania petitioner patti blackwell patti has a college degree in nursing during and patti did not work apart from her involvement in the horse activity described below beginning in patti worked approximately hours a week as a rehabilitation nurse counselor for the state of minnesota generally working out of the family residence in through petitioners’ salaries from their above employment were as follows year mark patti total dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number mark did not grow up around farm animals or horses and learned how to ride horses on family vacations patti grew up around farm animals and horses and always dreamed of owning and raising horses in petitioners purchased their first horse and from then until petitioners purchased a number of additional horses read books and magazines including the quarter horse journal quarter horse news and the reiner magazine and watched videos about horse management and breeding bloodlines and horse operations petitioners also attended a number of national horse shows in the mid-1990s petitioners developed an interest in starting up an activity of purchasing breeding and training horses in approximately patti enrolled in the equine industry management bachelor’s degree program at the university of minnesota in that program patti took courses relating to the health care showing judging breeding bloodlines and training of horses the management of a horse activity as a business and the economic aspects of horse breeding and training in that program patti in received another bachelor’s degree magna cum laude by the late 1990s as a result of their reading and research their conversations with horsemen and a number of training programs they had participated in relating to horse breeding and training petitioners’ interest became focused on western performance horses namely reining and cutting horses and working cow horses in in further preparation for starting up their horse breeding and training activity mark with patti’s assistance prepared a detailed business plan relating to the purchase breeding training showing and sale of reining horses the business plan included sections entitled executive summary market overview advertising and promotion and proforma income statement the business plan stated that patti would act as the barn and breeding manager and would be responsible for the health care nutrition and training of the horses and that mark would be responsible for the business and marketing side of the horse activity in the business plan the proforma income statement projected estimated losses for and of dollar_figure and dollar_figure and estimated profits for through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the estimated profits were based on projections petitioners made of breeding fees and horse sale proceeds beginning in on their horse ranch property in delano minnesota on which petitioners’ family residence also was located petitioners began an american quarter horse breeding activity and training activity under the name of fresh horses farm fhf with the objective of purchasing breeding training and selling reining horses as planned patti was in charge of the horses and mark was responsible for the business and marketing side of the horse activity generally petitioners sought to purchase quarter horses that had already had some success in regional horse shows and or that had recognized bloodlines patti with some advice from mark would make the decisions as to which horses to purchase patti and mark jointly would decide which stallions to hire to breed with their mares and whether and when to sell their horses during the years in issue petitioners did not hire anyone to manage their horse activity patti typically spent to hours a week taking care of the horses and mark spent to hours a week in the horse activity each day patti would feed the horses groom them exercise them turn them out and clean out the horse stalls with her training in medicine and to avoid additional expenses patti did much of the health maintenance on the horses without hiring a veterinarian patti vaccinated and dewormed the horses she did the foal watch and would assist in the delivery of the foals in connection with their fhf horse activity petitioners maintained a bank account under the name of fhf and petitioners used barnpro a recognized horse farm software program to record and keep track of fhf income and expenses in connection with their ownership of horses and the activities of fhf one or both of petitioners were members of the following horse organizations american quarter horse association to present national reining horse association to present north central reining horses association to present national cutting horses association to and minnesota cutting horses association to both mark and patti occasionally rode their horses in horse shows won some nominal prize money and participated in social events at horse shows in and later years petitioners sought and received advice on their fhf horse activity from a number of expert horsemen including bob janssen of janssen performance horses a nationally recognized horse trainer foal watch consists of 24-hour observation of a mare about to deliver a foal over the years petitioners advertised their horses on their own fhf web site on business cards calendars clothing flyers and in videos and magazine articles occasionally petitioners would hire professional horse trainers to work with their horses and to show or ride their horses in horse shows in petitioners shifted their horse breeding and training activity from reining horses to cutting horses because by cutting horses were in greater demand in the horse industry at one point petitioners began trying to sell some of their horses as long yearlings to avoid horse training expenses they would incur if they kept the horses longer petitioners purchased three horses in one horse in three horses in one horse in one horse in one horse in three horses in and two horses in all but four of the horses petitioners eventually sold were sold at a loss three were sold at a small profit over petitioners’ purchase_price not taking into account expenses relating to the horses and one died for which petitioners received an insurance payment the schedule below provides some detail about the horses petitioners purchased and sold horse name purchased year purchase selling_price price year sold dollar_figure glo jessie glo big_number calico catalyst big_number zf zap em dunitz midnight glo big_number miss bessie westwind big_number big_number ceecee pauli big_number sheza chexy dunit smart little dun it big_number big_number smart chic hoo does big_number sweet sugar boon u neek hickory big_number big_number lenas lucky chic big_number memphis chic to smart lil juice big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners purchased the following five additional horses which as of the date of trial either had died or were still owned by petitioners horse name year purchased price died still own purchase year petitioners dollar_figure --- dudes jackie may big_number --- sonata starlight yes smart chicaway big_number --- high brow madonna big_number --- yes yes big_number --- jodies bh 1when sonata starlight died unexpectedly in from colic petitioners received a dollar_figure insurance payment from through petitioners acquired and sold additional horses which petitioners acquired by breeding their mares to outside horses for which stud services petitioners paid fees the resulting foals after being raised and trained for a period by petitioners were sold by petitioners as follows birth year - - horse name stud fee selling_price year sold dunitz fresh dude dollar_figure jessies gotta whiz big_number big_number arcticatalyst big_number dollar_figure fresh n dun get fresh with me freshinic big_number big_number big_number big_number fresh champagne fresh victory a farm fresh chic mid west whiz big_number big_number big_number over the reinbow to the moon foxy cleopatra after midnight lil ruf shagwell big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ruf talkin dunit big_number big_number chics big star big_number smart lil miss starry eyed chic fresh juice little wrangler sonatas rock star big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number boonaliciou sec_1the foal chics big star was purchased in utero 2petitioners incurred no stud fee for sonatas rock star as their mare was bred with one of their own stallions a horse smart chicaway that petitioners purchased in for dollar_figure and which petitioners still own has sired a number of horses--all owned by others--which horses have won a number of horse cutting competitions and have earned a total of dollar_figure in winnings for their owners in events sponsored by the national cutting horse association and a total of dollar_figure in winnings in events sponsored by the national reining horse association petitioners still own a horse called starbucks fresh brew which petitioners acquired through breeding one of their mares for a stud fee of dollar_figure petitioners believed that two particular horses--smart lena and sonata starlight--that petitioners purchased in and had the potential with the right breeding to produce foals that would have bloodlines attractive on the national horse market petitioners’ horse activity was marred by a number of illnesses their horses experienced the sudden and unexpected death of sonata starlight in was a major setback to petitioners’ plans to have successful and profitable breeding mares that would produce foals that would eventually be sold at the national level petitioners propose respondent does not object to and we find the following additional facts petitioners believed in they had a broodmare band which would allow them to sell their foals at the national level they hoped the sale of sonata’s foal would recoup much of fhf’s investment at one point two of petitioners’ horses were shipped to missouri for sale with the hope of selling each horse for dollar_figure because of a softening of the horse market the horses were each sold for less than one- half of the price expected one of petitioners’ foals boonalicious was a filly by a leading cutting stallion boonalicious’ stud fee was dollar_figure petitioners were optimistic about their prospects with this filly petitioners hired an experienced horseman to fit and present boonalicious at the national reined cow horse futurity in reno nevada they understood that the horseman was the best of the best they were devastated when they received only dollar_figure for the horse less than percent of what similar horses had sold for in prior years and what they thought she was worth petitioners consulted all the experts and did everything the experts told them to do but finally in petitioners determined that their fhf horse business was not sustainable petitioners kept track of the income and expenses of their fhf horse activity by making entries into their barnpro horse management farm software annually petitioners prepared a summary report of their expenses involving their ownership of horses and fhf’s activities in because of the losses they continued to experience petitioners terminated their horse breeding activity on the schedules c profit or loss from business attached to their through federal_income_tax returns petitioners reported gross_income total expenses including depreciation net operating losses and gain from the sales of business property form gain relating to their fhf horse activity as follows year gross_income net total operating_expenses loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number form_4797 gain dollar_figure big_number big_number -0- big_number -0- -0- big_number on the schedules c attached to their and federal_income_tax returns petitioners claimed the following business_expenses relating to their fhf horse activity expense advertising commission fees depreciation insurance repairs maintenance supplies board breeding farrier feed hay health maintenance membership miscellaneous shavings show expense training tack transportation vet total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number --- big_number big_number big_number dollar_figure big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on audit for and respondent determined that petitioners’ fhf horse activity did not qualify as an activity engaged in for profit and respondent disallowed deductions for all of the reported business_expenses in excess of income received opinion under sec_183 and b if an activity is not engaged in for profit by a taxpayer the deductions claimed by the taxpayer relating to the activity are not allowed except to the extent of income received from the activity to be treated as engaged in for profit an activity must be carried on by the taxpayer with an actual and honest profit objective 78_tc_642 affd without opinion 702_f2d_1205 d c cir activities carried on primarily for sport hobby or recreation do not qualify as for-profit activities sec_1 a income_tax regs whether a taxpayer has the requisite profit objective with respect to an activity is a question of fact that is to be decided on the basis of all the evidence in a case generally the taxpayer bears the burden of proving that he or she carried on the activity with a profit objective rule a in deciding this question regulations under sec_183 set forth a nonexclusive list of nine factors which generally are 3petitioners do not argue for a shift of the burden_of_proof to respondent under sec_7491 considered and which we discuss below sec_1_183-2 income_tax regs manner in which the activity is carried on petitioners generally carried on their fhf horse activity in a reasonably businesslike manner during the 1990s petitioners prepared to start_up a horse breeding and training activity by taking educational courses relating to the care management breeding and economics of horses and by purchasing caring for training and selling a number of horses petitioners developed a rather comprehensive written business plan relating to the proposed horse activity beginning in petitioners took or years learning about horse breeding and management before attempting to engage in a for-profit horse breeding activity in mark’s words w e were pretty cautious so we didn’t jump into it we just kept trying to learn and figure out is this a business that we could be in and be successful and it took us some time to make the final_decision to get in once petitioners started up their fhf horse activity in and during the years in issue petitioners were not absentee aloof or recreational horse owners patti managed and worked diligently and daily on the horse activity doing essentially all of the horse maintenance herself petitioners consulted expert horsemen hired expert horse trainers to assist in training the horses advertised showed the horses and paid significant stud fees to have their mares bred with stallions which they regarded as having good bloodlines in their efforts to make improvements to the horse activity petitioners made adjustments in their business plan moving from reining horses to cutting horses and selling their horses as yearlings petitioners maintained reasonably good books_and_records of income and expenses relating to their horse activity in petitioners terminated their unprofitable horse activity in light of the losses realized expertise of the taxpayer through patti’s experience with and her education relating to horses and through mark’s business experience petitioners were reasonably well qualified to engage in a horse breeding activity for profit mark’s business qualifications were particularly strong and he had a gifted ability to make good business decisions to market and advertise effectively and to work successfully with others time and effort expended in carrying on the activity the time effort and financial resources petitioners personally put into and invested in their fhf horse activity are not indicative of a hobby rather they are indicative of a for- profit activity of the time petitioners spent with the horses most of it was daily hard work expectation that the horses may appreciate in value petitioners certainly had the expectation and acted thereon that at least some of their horses would become valuable as reining or cutting horses or as valuable mares or stallions with recognized bloodlines with significant value for breeding purposes success in other activities patti’s degree from the university of minnesota relating to horse management indicates some likelihood of success and a high commitment to petitioners’ horse activity mark’s obvious business acumen and success in business development and management with other companies along with petitioners’ credible testimony indicate to us an ability determination and savvy to make a profit and be successful in petitioners’ horse activity history of income or losses a series of losses during the startup_period of an activity is not necessarily an indication that the activity is not engaged in for profit bearing in mind however that the objective must be to realize a profit on the entire operation--future net_earnings and also enough earnings to recoup losses that have been incurred in intervening years 45_tc_261 affd 379_f2d_252 2d cir emerson v commissioner tcmemo_2000_137 we note that in and petitioners did receive significant gross_income from their horse activity dollar_figure dollar_figure and dollar_figure respectively although not what petitioners hoped for the bottom line losses realized in petitioners’ horse activity were substantial however the losses were realized during what we in this case regard as still the early or startup years of the activity and petitioners terminated the horse activity in when it became clear to petitioners that the likelihood of profitability was remote amount of occasional profits an opportunity to earn a substantial ultimate profit in a highly speculative venture may be sufficient to indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs horse breeding and training is a speculative venture petitioners have convinced us that they had an opportunity or the potential to earn a profit in their fhf horse activity financial status petitioners did have substantial wealth and resources not related to their horse activity but in light of the minimal recreational aspects of petitioners’ horse activity we do not regard petitioners’ wealth as indicative of a nonprofit objective for petitioners’ horse activity elements of personal pleasure although patti had a lifelong interest in horses the facts of this case do not indicate that petitioners’ fhf horse activity was motivated or driven by personal pleasure alone as we have found petitioners had actual hopes for the sale of their horses at a profit and petitioners’ horse activity is appropriately described as a business petitioners’ business plan did not work out and income did not exceed expenses but we discern few recreational and sports aspects in petitioners’ fhf horse activity rather in petitioners’ motive efforts and investment in carrying on their fhf horse activity during the years in issue we discern and find a profit objective we so hold decision will be entered for petitioners
